Title: To George Washington from Timothy Pickering, 12 August 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State Augt 12. 1796.
        
        This week I received letters from Colo. Humphreys dated the 4th and 8th of June. The latter covered an edict of the government of Portugal for opening a free port at Junguara, just at the Entrance of the harbour of Lisbon. Colo. Humphreys embraced this occasion to compliment the Minister on the liberal policy of the government, and to express his hopes that the subject of the free admission of flour from America, would not escape its attention. But it is so apparently for the interest of the Portuguese to refuse it, I entertain but the slightest expectation of the indulgence. From the information given me by the Chevalier Freire, there is a vast number of mills in the environs of Lisbon, abundantly sufficient to supply every part of the kingdom depending on that port with fresh flour, of which the proprietors would be injured in proportion to the quantity of American flour admitted. They receive great quantities of wheat from Morocco, and generally cheaper than from America. It is in this trade that some American Vessels have probably been taken by the Moors: for at the present time they have gone to the ports in possession of Muley Isham, the rival prince to the reigning emperor, who considering the former as a rebel, has doubtless ordered his cruisers to take any vessels trading to the rebel ports. Colo. Humphreys long ago warned the Americans of the danger: but tempted by the high freights they were willing to run the risque.

And by the news paper accounts it seems that some have been captured.
        Colo. Humphreys’ letter of the 4th of June covered the copy of a letter from the Dey of Algiers to the President of the United States, of which I have now the honor to inclose a copy. By this it seems clear that the Dey has at length divested himself of his extreme impatience; and that we may entertain, on good grounds, hopes of a happy termination of the Algerine affairs. The letter was brought to Alicant by Mr Cathcart, who was there performing quarantine. Cathcart was one of the American Captives, and the Dey’s head Christian Clerk. He had the Dey’s orders to come to America in a vessel obtained at Algiers, & was furnished with a passport for one year, commencing the first of May, within which time, the Dey told him the terms of the treaty could certainly be fulfilled. The Dey expects the frigate destined for him should be coppered. This I had always contemplated. Indeed it has seemed to me that good policy required that she should be a very complete vessel, to ensure a permanent as well as present satisfaction: for if the one furnished should become shortly defective, we should undoubtedly be obliged to give him a second.
        Yesterday I received some packets from Mr Monroe but they were only duplicates of those of the 25th of March and 2d of May. I have the honor to be with the highest respect, Sir, your most obt servt
        
          Timothy Pickering.
        
      